PER CURIAM.
The judgments of conviction and sentences under review are affirmed upon a holding that the substance of the improperly admitted criminal convictions of the defendant herein had already been properly placed before the jury upon the state’s cross-examination of the defendant’s character witnesses herein. As such, we think the evidence error here was harmless under the circumstances of this case. Culberson v. State, 210 So.2d 248 (Fla. 2d DCA 1968), cert. denied, 218 So.2d 171 (Fla. 1968). §§ 59.041, 924.33, Fla.Stat. (1981); see also Cornelius v. State, 49 So.2d 332 (Fla.1950); Sias v. State, 416 So.2d 1213, 1217-18 (Fla. 3d DCA 1982), pet. for rev. den., 424 So.2d 763 (Fla.1982).